11-3169-cv
Tzanetis v. Weinstein & Riley, P.S.

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                                            SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to summary orders filed on or after
January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure 32.1 and this court’s
Local Rule 32.1.1. When citing a summary order in a document filed with this court, a party must cite either
the Federal Appendix or an electronic database (with the notation “summary order”). A party citing a
summary order must serve a copy of it on any party not represented by counsel.

         At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 18th day of June, two thousand twelve.

PRESENT:
          GUIDO CALABRESI,
          JOSÉ A. CABRANES,
          RAYMOND J. LOHIER, JR.,
                       Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - -- - - - -x
KARA A. TZANETIS,
          Plaintiff-Appellant,

                     -v.-                                                                                No. 11-3169-cv

WEINSTEIN & RILEY, P.S.,
           Defendant-Appellee.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - -- - - - -x

FOR PLAINTIFF-APPELLANT:                                                 Joanne S. Faulkner, New Haven, CT.

FOR DEFENDANT-APPELLEE:                                                  Kenneth S. Jannette, Weinstein & Riley, P.S.,
                                                                         New York, NY.


      Appeal from a judgment of the United States District Court for the District of Connecticut
(Dominic J. Squatrito, Judge) entered November 1, 2010.

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

      Plaintiff-appellant Kara Tzanetis appeals a final judgment of November 1, 2010 entering
summary judgment against her on her claim for relief under The Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. § 1692–1692p, and a ruling of July 26, 2011 denying her motion for
reconsideration.

        We assume the parties’ familiarity with the factual history and proceedings below. Briefly,
Tzanetis argues that the following language contained in a demand letter from defendant-appellee
Weinstein & Riley, P.C., a law firm, violated the FDCPA: “The amount due on the day you pay may
be greater because of additional interest, late fees, attorney fees and costs, and other charges that
may vary from day to day.” The language was modeled after a judgment of the United States
District Court for the District of Connecticut designating permissible language for such letters. See
Dragon v. I.C. Sys., Inc., 483 F. Supp. 2d 198, 202 (D. Conn. 2007).

                                           DISCUSSION
         We review de novo an order of a district court granting or denying summary judgment. See,
e.g., Durakovic v. Bldg. Serv,. 32 BJ Pension Fund, 609 F.3d 133, 137 (2d Cir. 2010). Summary judgment
is warranted only upon a showing “that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In determining whether
there are genuine issues of material fact, “we are required to resolve all ambiguities and draw all
permissible factual inferences in favor of the party against whom summary judgment is sought.”
Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003) (internal quotation marks omitted). However,
“conclusory statements or mere allegations [are] not sufficient to defeat a summary judgment
motion.” Davis v. New York, 316 F.3d 93, 100 (2d Cir. 2002). Summary judgment is appropriate
“[w]here the record taken as a whole could not lead a rational trier of fact to find for the nonmoving
party.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

        Following our review, we affirm the judgment of the District Court. The factual evidence
before the District Court consisted of two demand letters. Tzanetis declined to submit additional
evidence. The letters contained passages that merely indicated the possibility that other lawful
charges might accrue at a later date, and do not establish a violation of the FDCPA.

                                          CONCLUSION
       We have considered all of Tzanetis’s arguments on appeal and find them to be without
merit. For the reasons stated above, the judgment of the District Court is AFFIRMED.


                                               FOR THE COURT:
                                               Catherine O’Hagan Wolfe, Clerk




                                                  2